Citation Nr: 0317860	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-08 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection residuals 
of head injury, including a seizure disorder and headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The veteran had active service from March 1959 to June 1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in June 2001, which denied service 
connection for residuals of head injury, including seizures 
and headaches.  The RO in Newark, New Jersey, currently has 
jurisdiction over the case.

Prior to the current appeal, the veteran's claim for service 
connection for residuals of a head injury was last denied by 
the RO in an unappealed June 1998 rating decision.  The issue 
before the Board, therefore, is whether the veteran has 
submitted new and material evidence to reopen this claim.  In 
the rating decision dated in June 2001, the RO did not 
determine whether the veteran had submitted new and material 
evidence.  Rather, it denied the veteran's claim on the 
merits following a de novo review of the record.  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue the Board is required to 
address on appeal despite the RO's June 2001 action.  Barnett 
v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In light 
of the Board's legal duty to determine whether the veteran 
has submitted new and material evidence to reopen his 
previously denied claim, the Board will address that issue 
initially, and thus the issue has been rephrased as noted on 
the title page.


FINDINGS OF FACT

1.  In July 1998, the RO denied the veteran's petition to 
reopen his claim for entitlement to service connection for 
residuals of head injury, including a seizure disorder and 
headaches.  The veteran did not appeal. 

2.  Evidence submitted since the July 1998 RO decision 
denying the veteran's petition to reopen his claim for 
service connection for residuals of head injury, including a 
seizure disorder and headaches, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  Residuals of a head injury, including a seizure disorder 
and headaches, did not have their onset during active service 
or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The RO's July 1998 denial of the veteran's petition to 
reopen his claim for entitlement to service connection for 
residuals of head injury, including a seizure disorder and 
headaches, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200 (2002).  

2.  Evidence submitted since the July 1998 denial of the 
veteran's petition to reopen his claim for entitlement to 
service connection for residuals of head injury, including a 
seizure disorder and headaches, is new and material; thus, 
the requirements to reopen the claim have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).  

3.  The veteran is not entitled to service connection for 
residuals of head injury, including a seizure disorder and 
headaches.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  VCAA

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2002).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Initially, the Board finds no deficiencies with the duty to 
provide forms and assist in their completion as required in 
38 U.S.C.A. § 5102.  With respect to VA's duty to notify, the 
record shows that the requirements of the VCAA were set forth 
in detail in a letter furnished to the appellant and his 
representative in March 2001.  Moreover, it appears from the 
contentions and arguments presented by the appellant that he 
is fully aware of the relevant law and evidence germane to 
his claim at issue on appeal, and is aware, as well, of the 
responsibilities that both he and VA share with respect to 
the development of the claims.  The VCAA-notice letter of 
March 2001 informed him what evidence and information VA 
would be obtaining, and explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
He was informed that the RO was scheduling him for an 
examination.  Furthermore, the Statement of the Case issued 
in August 2001 informed the veteran of the actual laws and 
regulations pertinent to the claim and set forth the VCAA 
laws in detail.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

With respect to VA's duty to assist, all medical records 
referenced by the appellant have been obtained or extensive 
attempts to obtain them have been made.  The records obtained 
include service medical records, VA outpatient treatment 
records, and private treatment records.  The appellant has 
indicated he had VA treatment for the disability at issue 
essentially since service, and the RO has sought these 
records.  The veteran has provided testimony at a hearing 
held at the RO in March 2002.  At that time, he provided 
names of treatment providers, including I.L.A. Clinic, 
specifically a Dr. Michael Solomon.  Dr. Solomon responded 
that the veteran was not a patient.  Also, the RO requested 
records from Womack Army Medical Center at Fort Bragg for the 
time period in which the veteran would have been treated.  
The response from that facility was that there were no 
records of the veteran in file.  The veteran was informed of 
these responses.  

The appellant has not referenced any unobtained evidence that 
might aid his appeal or that might be pertinent to his claim.  
The duty to assist also includes, when appropriate, the duty 
to conduct a medical examination of the claimant.  In this 
case, the RO provided the appellant with a VA compensation 
examination in January 2001, in connection with the 
development and adjudication of the claim on appeal.  A March 
2001 addendum contains the examiner's opinion as to the lack 
of a relationship between service and the current seizure 
disorder.  

Finally, with regard to VA's duty to notify/assist, the Board 
notes that the VCAA notification letter sent to the appellant 
in March 2001, in conjunction with the August 2001 Statement 
of the Case, essentially complied with the recent holding of 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
advised the appellant of the VCAA.  The RO's duty to notify, 
pursuant to 38 C.F.R. § 3.159(b), was not invalidated by the 
recent Federal Circuit decision.  Moreover, even if the 
notice did not expressly notify the appellant that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b), any such error in the 
letter was harmless and did not affect his substantive 
rights.  That is so because more than one year has passed 
since the SOC and the letter were sent, so the appellant's 
case was not decided before a one-year period expired, and he 
had more than ample time to submit additional evidence.  
These documents provided pertinent law and addressed all 
evidence presented in the claim.  It is clear that the 
claimant has nothing further to submit, and adjudication of 
his claim can proceed.

In light of the circumstances of this case, which has 
involved extensive development of all medical records known 
to exist, and obtaining VA medical examination and opinion 
concerning the claim, it appears that VA has done everything 
reasonably possible to assist the appellant.  Further delay 
of the appellate review of this case by the Board would serve 
no useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).


B.  New and Material Evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for an organic disease of the 
nervous system may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§  1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002). 

Service connection for residuals of head injury was denied by 
the RO July 1998.  At that time the RO determined that new 
and material evidence had not been presented to reopen a 
claim for residuals of a head injury, observing that the 
injury was not shown in service and no probative evidence 
linked a current condition to service.  The veteran did not 
appeal this decision which is now final.  38 U.S.C.A. § 7105.

Evidence associated with the claim at that time included 
service medical records, negative for evidence of head 
injury, and treatment and examination records which showed 
the veteran reported a history of head injury in service in 
1959.  

As previously stated the July 1998 by the RO became final.  
However, the veteran may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108 (West 2002).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to the veteran's 
claim, as he filed his claim prior to August 29, 2001.

Subsequent to his attempt to reopen the claim in March 2000, 
the veteran submitted a medical report dated in April 2000 
from S. Asifudin, M.D., which contains the doctor's opinion 
that the veteran's current seizure disorder and post 
concussive syndrome, first diagnosed in 1992, was related to 
injury in service in 1959.  Also submitted were statements 
from two of the veteran's comrades, also dated in April 2000.  
They attested to his behavior change and complaints of 
headaches following the tank training in service.  

This evidence, received since the RO July 1998 decision, 
includes an opinion from a private physician which indicates 
that the veteran currently has residuals of a head injury 
which are related to inservice injury.  The evidence was not 
previously submitted to agency decision makers, it bears 
directly and substantially upon the specific reason for the 
prior denial, it is neither cumulative nor redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, supra; 38 
C.F.R. § 3.156.  As such the Board finds that this evidence 
is new and material and the claim is reopened.


C.  Service Connection for Residuals of Head Injury, 
including a Seizure Disorder and Headaches

The issue of service connection for residuals of a head 
injury on the merits was addressed by the RO in June 2001.  
Therefore, the appellant will not be prejudiced by the 
Board's consideration of the issue.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993). 

The veteran contends, in essence, that he is entitled to 
service connection for residuals of an injury that occurred 
in a tank during training at Fort Riley, Kansas in 1959.  He 
has testified that he was riding in an armored personnel 
carrier during training when the hatch broke off and struck 
him in the head.  He testified that although he had a helmet 
on he was knocked unconscious and taken to the hospital on 
the fort.  He remembered waking up in the dispensary.  He had 
severe head wounds and bleeding from his nose and ears.  He 
remembered being placed on light duty for 14 days afterward, 
primarily confined to the barracks and taking care of things 
within the barracks for duty.  He said that he had headaches 
in service following this injury.  He believes his current 
seizures and headaches are directly related to this injury.  

The service medical records do not show that the veteran 
injured his head in service.  There is no indication that he 
was treated for a head injury.  There is no record of 
hospitalization either in the service medical records or in 
clinical hospital records.  The service medical records show 
that the veteran was seen at the dispensary in June 1959 for 
evaluation of old injury to right ear.  At that time, the 
diagnosis was old contusion right ear.  On separation 
examination in June 1960, the veteran denied frequent or 
severe headaches or any epilepsy or fits.  Neurologic 
examination was normal at that time.  Service personnel 
records do not show a light or limited duty status consistent 
with the veteran's claim.  

Post service, VA audiological examination report dated in 
June 1992 reflects a reported history of head and neck trauma 
in 1959 or 1960 in a tank accident.  A VA examination report 
dated in March 1994 reflects the same reported history.  
Additional treatment records reflect a reported history of a 
head injury in service in 1959.  

The RO denied service connection for residuals of a 
concussion in November 1992 and found no new and material 
evidence to reopen the claim for residuals of a head injury 
in June 1998.  The veteran filed a claim for service 
connection for residuals of a head injury to include 
seizures, in March 2000.  

The veteran has indicated that his headaches and seizures are 
related to his injury in the tank in 1959 during training.  
He was diagnosed with a seizure disorder by VA in 1992.  

Outpatient treatment records dated from 1997 to July 2002 are 
replete with reference to treatment for post-traumatic 
headaches and temporal lobe seizures secondary to old head 
injury.  A medical certificate from VA dated in March 1998 
shows the veteran sought emergent treatment for seizures.  He 
was ordered not to drive.  

There are several diagnoses relating the seizure disorder to 
the incident.  A letter from Medical Associates of New Jersey 
dated in April 2000 reflects that the examiner, S. Asifudin, 
M.D., confirmed that the veteran had been diagnosed with 
seizure disorders in October 1992.  Dr. Asifudin opined that 
the seizures were directly related to post concussive 
syndrome as the result of injury in 1959 in the Army.  

The veteran has submitted reports from two comrades dated in 
April 2000 who remember serving with him at the time of his 
injury and his subsequent complaints related to head.  

May 2000 VA treatment record shows the reported history and 
then includes a diagnosis of temporal lobe epilepsy, post 
traumatic headache, and probable old basilar fracture.  

A VA epilepsy and narcolepsy examination report dated in 
January 2001 shows a history of reported tank accident in 
1959.  The examiner diagnosed probable temporal lobe 
epilepsy, but did not review the claims folder.  He ordered 
EEG examination but the veteran failed to report on two 
occasions for this examination.  An addendum dated in March 
2001 reflects that the examiner reviewed the service record 
and found no evidence of head injury in the record and that 
as such he could not connect the current seizure disorder to 
an accident in service.  The examiner noted that if the 
veteran had been unconscious in service as he described, 
there would have been a hospital report regarding the injury.  

The Board finds that the veteran's and his fellow service 
members' history concerning the severity of any in-service 
head injury and any resulting symptomatology is not credible, 
and that this lack of credibility brings into question any 
diagnosis of a seizure disorder and headaches related to 
service.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  The probative 
weight of these statements is negligible when compared to the 
contemporaneous statements in the service medical records, 
which were given for the purpose of securing medical 
treatment.  As noted above, there is no indication of 
treatment for injury to the head, seizures, or chronic 
headaches in service and the service medical records show 
only that the veteran was seen at the dispensary in June 1959 
for evaluation of old injury to right ear.  On separation 
examination in June 1960, he denied frequent or severe 
headaches or any epilepsy or fits.  Neurologic examination 
was normal at that time.  

The lack of any documented treatment for the veteran's 
alleged residuals of a head injury for more than 30 years 
after his separation from active service, despite complaints 
of continuing symptomatology, also preponderates against a 
finding that the veteran had a severe head injury as he 
described, resulting in unconsciousness, severe head wounds, 
and bleeding from the ears and nose, during service.  In 
rendering a determination on the merits of claim, the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  In some cases such as this one, the 
absence of evidence is more weighty and persuasive and 
probative of certain facts than is the evidence that exists 
and what is said is less credible and significant than what 
is not said, the latter which sometimes speaks volumes.

Any medical opinion based upon the veteran's unsupported 
history is not credible.
Moreover, the private medical opinion has been considered; 
however, it is of less probative value than the opinion of 
the VA examiner who reviewed the claims folder, including the 
service medical records.  Factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

Thus, the probative medical evidence is against the claim.  
Though the veteran has urged he has residuals of a tank 
accident in the form of seizures and headaches, there is no 
record of an accident in service and no persuasive medical 
evidence of chronic disability or continuous treatment and no 
credible supporting medical opinion in the service record.  
Indeed, the veteran denied any headaches upon his separation 
from service and neurologic evaluation was normal.

The evidence does not show a current residual of head injury 
related to service.  Thus, the Board finds that the 
preponderance of the evidence is against this claim, and that 
it must be denied.  

As to service connection pursuant to 38 C.F.R. §§ 3.307, 
3.309 there is no evidence of a chronic disease within the 
presumptive period.  The veteran's seizure disorder and 
headaches were not diagnosed for many years following 
service.  

Further, the Board notes that there are no relevant findings 
of a chronic disorder in service.  In that regard, there is 
no continuity of symptomatology, given the lack of ongoing 
treatment of any relevant diagnosed condition for many years 
after service.  There is no finding of a current disability 
that is related to service other than those based on the 
veteran's assertions.  His assertions are outweighed by and 
inconsistent with the record.  The only other evidence of an 
alleged injury in service is the veteran's contentions and 
lay testimony.  The medical evidence is against the claim or 
is otherwise not probative because it is based on the 
veteran's assertions.  While the veteran is competent to 
describe the symptoms that he experiences, and his comrades 
may report their observations, their statements are without 
significant probative value in regard to the issues at hand, 
as the veteran and his comrades have not been shown to 
possess the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Thus, their personal beliefs that 
the veteran has a current disability and that a relationship 
exists between the disability and service cannot serve to 
prove that the disability for which the veteran claims 
service connection was incurred in or aggravated by service.  
The probative medical evidence is against this theory.  In 
the absence of persuasive probative medical evidence 
establishing a relationship between a current disorder and 
service, the preponderance of the evidence is against the 
claim of service connection for such disability.  The benefit 
of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55.




ORDER

Service connection for residuals of head injury, including a 
seizure disorder and headaches is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

